Case 4:20-cr-00142-SDJ-KPJ Document 52 Filed 07/28/20 Page 1 of 3 PageID #: 536




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 UNITED STATES OF AMERICA                              §
                                                       §
 v.                                                    §   Case No. 4:20CR142
                                                       §   Judge Jordan
 DANIEL AUSTIN DUNN                                    §
  a.k.a. Whiskey.Tango10                               §
  a.k.a. Osama Bin Drinking                            §
  a.k.a. @SirAustinofDunn                              §

      UNITED STATES’ ADDENDUM TO MOTION TO REVOKE PRETRIAL
                          RELEASE ORDER

         Pursuant to the detention hearing this Court held on July 22, 2020, please see the

 below and the additional Government exhibits attached.

         At the end of the hearing, the Court asked both parties for clarification concerning

 the defendant’s residential locations over the last ten years approximately.   In response,

 the FBI created a timeline, attached at Government’s Exhibit 17. This timeline is based

 on information provided to the FBI by the defendant’s prior Denton County probation

 officer, and is consistent with the testimony provided by FBI SA Jeff Cotner. An additional

 source authority for the defendant’s failed urinalysis tests includes Government’s Exhibit

 7, previously submitted to the Court. Because the timeline was created in a particular

 software program, it is difficult to print. However, it can easily be viewed electronically

 if the Court zooms in on the PDF document.

         Last, and in response to the Court’s offer to provide an addendum of any other

 evidence, and directly contrary to defense counsel’s assertion that there were no

 Facebook responses agreeing with or supporting the defendant’s threatening posts, please

 Addendum to Motion to Revoke Pretrial Release Order
 Page 1 of 3
Case 4:20-cr-00142-SDJ-KPJ Document 52 Filed 07/28/20 Page 2 of 3 PageID #: 537




 see Government’s Exhibits 18 and 19. Importantly, the Facebook responses are also

 consistent with FBI SA Jeff Cotner’s testimony provided at last week’s hearing.


                                                       Respectfully submitted,

                                                       STEPHEN J. COX
                                                       UNITED STATES ATTORNEY


                                                       /s/ Christopher A. Eason
                                                       Christopher A. Eason
                                                       Anand Varadarajan
                                                       G.R. Jackson
                                                       Tracey Batson
                                                       Assistant United States Attorneys

                                                       Oklahoma Bar No. 20197
                                                       101 East Park Boulevard, Suite 500
                                                       Plano, Texas 75074
                                                       972-509-1201
                                                       Fax: 972-509-1209
                                                       Email: chris.eason@usdoj.gov




 Addendum to Motion to Revoke Pretrial Release Order
 Page 2 of 3
Case 4:20-cr-00142-SDJ-KPJ Document 52 Filed 07/28/20 Page 3 of 3 PageID #: 538




                                   CERTIFICATE OF SERVICE


         I certify a true and correct copy of this Addendum was served on defense counsel

 by email on this 28th day of July 2020.


                                                       /s/ Christopher A. Eason
                                                       Christopher A. Eason




 Addendum to Motion to Revoke Pretrial Release Order
 Page 3 of 3
